Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Preliminary Amendment, filed 08/07/2020, has been entered.
Claims 1-15 are pending.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The phrase “for example” renders the claim indefinite. See MPEP 2173.05(d).

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claims 1-8 and 11-15 rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Egglestone et al. (“Egglestone”) [U.S Patent Application Pub. 2020/0180095 A1]

Regarding claim 1, Egglestone meets the claim limitations as follows:
A method for determining a rotational speed (i.e. ‘measure the speed of tool rotation’) [para. 0017-0018, claim 13] of a rotatably mounted component of a machine [Fig. 1; para. 0035: a tool 32],

wherein image data of a marked region (i.e. ‘62’) [Fig. 2; para. 0037: ‘a very small subset 62 of the pixels of the imaging sensor 60’] of the machine component are obtained in the form of a plurality of frames (e.g. 20 KHz frame rate) [para. 0039] by means of a video camera (i.e. 14) [Fig. 1, 2; para. 0033: ‘The receiver 14 … that image the tool onto the imaging sensor 60]; 

the image data are evaluated in order to determine the periodicity of the rotation (i.e. ‘a time T’) of the machine component from the change over time of the image data of the marked region in the frames of the machine component [Fig. 3; para. 0038-0040: disclosing ‘a time T’ determined], so as to determine the rotational speed of the machine component [para. 0018: ‘to measure the speed of tool rotation’. Note the periodicity time ‘T’ is measuring time per revolution], 

wherein the video camera is configured by selecting from the total number of pixels of the video camera an active region (i.e. ‘62’) [Fig. 2; para. 0037: ‘only a very small subset 62 of only sixteen pixels of the one million pixels of the imaging sensor 60’] for obtaining the image data, in which an observation area is imaged, which is passed through by the marked region during the rotation of the machine component [Fig. 1 shows ‘a transmitter 10 for generating a substantially collimated beam’; para. 0033, 0038’; Fig. 3: a marked region (‘as solid block 66’)], wherein the active region comprises only a portion of the total number of pixels of the video camera, in order to increase the frame rate correspondingly [para. 0008, 0010-0011, 0018, 0039: ‘much greater than the frame rate’].


Regarding claim 2, Egglestone meets the claim limitations as follows:
The method according to claim 1, further characterized in that the active region comprises between 0.000004% and 18% (i.e. ‘a subset 62 of only sixteen pixels of the one million pixels of the imaging sensor 60’) [para. 0036-0037] of the total number of pixels (i.e. 1000x1000 = 1,000,000 pixels) of the camera [para. 0007, 0010, 0036-0037].


Regarding claim 3, Egglestone meets the claim limitations as follows:
The method according to claim 1, further characterized in that the active region comprises between 1 and 65,536 pixels, wherein the active region preferably comprises between 1 and 256 rows and between 1 and 256 columns (i.e. ‘a subset 62 of only sixteen pixels of the one million pixels of the imaging sensor 60’) [Fig. 2: active region ‘62’ of 4x4; para. 0010, 0036-0037].


Regarding claim 4, Egglestone meets the claim limitations as follows:
The method according to claim 1, further characterized in that the marked region comprises a reflectance mark (i.e. ‘a subset 62 of only sixteen pixels of the one million pixels of the imaging sensor 60’) [Fig. 1: a transmitter 10, the beam of light 12, a spindle 30 for holding a tool 32; Fig. 2:: active region ‘62’ is dark because the holding tool blocks the beam of light 12 ; para. 0014: ‘The edge detection analysis’].


Regarding claim 5, Egglestone meets the claim limitations as follows:
The method according to claim 1, further characterized in that, in the evaluation, a total intensity of the pixels of the active region is determined [para. 0036-0040: ‘The analysis unit 16 then combines (i.e. sums) the intensity values measured by each of the subset 62 of the pixels …’].


Regarding claim 6, Egglestone meets the claim limitations as follows:
The method according to claim 5, further characterized in that, in the evaluation, the total intensity of the pixels of the active region is compared with a threshold value, in order to detect the entry of the marked region into the observation area [Fig. 2; para. 0036-0040: ‘The analysis unit 16 also compares the resultant beam intensity value to a threshold’].


Regarding claim 7, Egglestone meets the claim limitations as follows:
The method according to claim 5, further characterized in that, in the determination of the rotational speed, the total intensity of the pixels of the active region is evaluated as a function of time (i.e. ‘to analyse the variation in light intensity (i.e. as received by the first subset of pixels) as a function of time for a rotating tool (i.e. that is partially obscuring the light)’) [Fig. 3 shows the beam intensity collected as a function of time].


Regarding claim 8, Egglestone meets the claim limitations as follows:
The method according to claim 7, further characterized in that the total intensity of the pixels of the active region is evaluated in a phase-accurate manner (i.e. ‘The minima 70 correspond to the first tooth obscuring part of the light beam and the minima 72 correspond to a second tooth obscuring part of the light beam’) [Fig. 3, para. 0040]  as a function of time (i.e. ‘to analyse the variation in light intensity … as a function of time for a rotating tool’), for the purpose of “tracking order” [Fig. 3 shows the beam intensity collected as a function of time when the edge of rotating tool is located in the light beam; para. 0040].


Regarding claim 11, Egglestone meets the claim limitations as follows:
The method according to claim 1, further characterized in (i.e. characterized in one variant having the active region smaller than the active region in another variant In light of para. 0023) that a portion of the pixels found in the active region is skipped over [Fig. 2 shows the size of the active region 64; para. 0010-0013: discloses various sizes (i.e. various variant) of active region, e.g. ‘The first subset of pixels preferably comprises fewer than ten percent of the total number of pixels of the imaging sensor. … fewer than five percent of the total number of pixels of the imaging sensor …’], in order to increase the covering of the image with the given number of pixels .


Regarding claim 12, Egglestone meets the claim limitations as follows:
The method according to claim 1, further characterized in that the camera can be configured with respect to the size [Fig. 2 shows the size of the active region 64; para. 0010-0013: discloses various sizes of active region, e.g. ‘The first subset of pixels preferably comprises fewer than ten percent of the total number of pixels of the imaging sensor. … fewer than five percent of the total number of pixels of the imaging sensor …’] and/or the position [Fig. 1 shows the position of the receiver 14 (i.e. an image sensor 60) relative to the rotation R of a tool 32] of the active region on the detector surface of the camera during an ongoing rotational speed determination.


Regarding claim 13, Egglestone meets the claim limitations as follows:
The method according to claim 1, further characterized in that the camera records the machine component from a direction that is essentially perpendicular to the axis of rotation, or that is essentially parallel to the axis of rotation [Fig. 1 shows the rotation R of a tool 32 and the receiver 14 (i.e. an image sensor 60)].


Regarding claim 14, Egglestone meets the claim limitations as follows:
The method according to claim 1, further characterized in that the camera is used in order to also show regions of the machine component outside the marked region (i.e. not only the pixels of small active region be read out, but also a larger region in light of Specification, para. 0027) [Fig. 2: small region 6 and a larger region 60], for example as a three-dimensional image, wherein pixels are also read out outside the active region selected for the rotational speed determination.


Regarding claim 15, all claim limitations are set forth as claim 1 in the system form and rejected as per discussion for claim 1.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 9-10 rejected under 35 U.S.C. 103 as being unpatentable over Egglestone et al. (“Egglestone”) [U.S Patent Application Pub. 2020/0180095 A1] in view of Anders (“Anders”) [US 2004/0227751 A1]

Regarding claim 9, Egglestone meets the claim limitations set forth in claim 1.
Egglestone does not disclose explicitly the following claim limitations (emphasis added):
The method according to claim 1, further characterized in that in the evaluation, an autocorrelation of the pixels of the active region is determined.
However in the same field of endeavor Anders discloses the deficient claim as follows: 
further characterized in that in the evaluation, an autocorrelation of the pixels (i.e. ‘pixel matching to determine the speed of the turntable 30’) [Fig. 4; para. 0022-0023] of the active region is determined.
Egglestone and Anders are combinable because they are from the same field of determining rotation speed of an object.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Egglestone and Anders as motivation to include pixel matching for accurate measurement of rotation speed.


Regarding claim 10, Egglestone meets the claim limitations as follows:
The method according to claim 1, further characterized in that, in the evaluation, the position of the same characteristic structure is identified in each frame [para. 0014: ‘Any such transitions that are identified in the image may be fitted to a function (e.g. a straight line) to establish an edge position’].
Egglestone does not disclose explicitly the following claim limitations (emphasis added):
further characterized in that, in the evaluation, the position of the same characteristic structure is identified in each frame.
However in the same field of endeavor Anders discloses the deficient claim as follows: 
further characterized in that, in the evaluation, the position of the same characteristic structure is identified [Fig. 4] in each frame (i.e. ‘a subsequent frame is identical or closely identical to the initial frame) [Fig. 4; para. 0022-0023].
Egglestone and Anders are combinable because they are from the same field of determining rotation speed of an object.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Egglestone and Anders as motivation to include pixel matching for accurate measurement of rotation speed.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D LE whose telephone number is (571)270-5382.  The examiner can normally be reached on Monday - Alternate Friday: 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER D LE/
Primary Examiner, Art Unit 2488